Citation Nr: 0410601	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  04-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for polio.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 1952.

In a rating decision dated in October 1981, the Regional Office 
(RO) denied the veteran's claim for service connection for polio.  
He was notified of this decision and of his right to appeal by a 
letter dated the next month, but a timely appeal was not received.  
Following the veteran's attempt to reopen his claim, the RO 
concluded, in a rating action dated in April 1996, that the 
additional evidence received was not new and material, and the 
veteran's claim for service connection for polio remained denied.  
In February 2002, the veteran filed a claim for service connection 
for polio.  By letter dated in September 2002, the RO advised the 
veteran that new and material evidence had not been received, and 
his claim was denied.  The veteran appealed this determination to 
the Board of Veterans' Appeals (Board).  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans Affairs 
(VA) will notify the appellant if further action is required on 
his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This 
law redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits, including which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the veteran was informed of the 
pertinent regulation regarding new and material evidence in the 
statement of the case issued in January 2004.  The only letter 
sent to the veteran addressing the VCAA was in August 2003, but it 
does not comply with the requirements under the law.  The Board 
points out that the letter referred to a claim for service 
connection for polio, but did not set out the evidence that would 
be required to establish a claim that new and material evidence 
had been submitted.  Thus, the veteran has not been apprised of 
the evidence needed to substantiate his claim that new and 
material evidence has been received to reopen the claim for 
service connection for polio, as specified in 38 U.S.C.A. § 
5103(a) and (b).  Although the RO appears to have treated the 
veteran's more recent claim as reopened, the Board must also 
assess whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection.  Wakeford v. 
Brown, 8 Vet. App. 237 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1 (1995). Accordingly, this remand 
addresses the claim to reopen.  As such, further action in this 
case is necessary for compliance with the VCAA notice and duty to 
assist provisions.

Under the particular circumstances of this case, the Board finds 
that additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

The claims file should be reviewed to ensure that all VCAA notice 
obligations have been satisfied with regard to the new and 
material evidence issue currently on appeal, in accordance with 
the decision of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  The RO should ensure that the 
appellant is provided with notice of the evidence he needs to 
submit that would constitute new and material evidence to reopen 
his claim for service connection for polio.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



